250 S.W.3d 811 (2008)
STATE of Missouri, Respondent,
v.
Martay GREENE, Appellant.
No. WD 67326.
Missouri Court of Appeals, Western District.
April 29, 2008.
Joshua N. Corman, Jefferson City, MO, for Respondent.
James F. Speck, Kansas City, MO, for Appellant.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Martay Greene appeals from his convictions on one count of statutory rape in the first degree, § 566.032, and one count of statutory sodomy in the first degree, § 566.062. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).